Citation Nr: 1719464	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral sensorineural hearing loss disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1963 to October 1966.  The Veteran was awarded the Air Medal and Aircraft Crewman's Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in December 2015.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in September 2015 and March 2016 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested during service or within one year of service, and is against finding that his bilateral sensorineural hearing loss disability is related to service.  



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the Veteran filed his claim as a fully developed claim (FDC) in February 2012 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework, a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  The Veteran's signature on the VA Form 21-526EZ submitted in February 2012 indicates that he has received all essential notice required by the VCAA.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and VA treatment records have been obtained.

The Veteran was provided VA examinations in August 2012 and May 2016.  As will be discussed in greater detail below, the May 2016 VA examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the May 2016 examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also observes that neither the author of the Veteran's January 2016 private opinion nor the May 2016 VA examiner commented on a September 1966 service treatment record noting that the Veteran had perforated his left tympanic membrane.  However, as both clinicians are certified audiologists and had the benefit of reviewing the Veteran's claims file, the Board can only infer that each must have deemed the September 1966 record irrelevant to the issue of the Veteran's claim for a bilateral hearing loss disability, and therefore additional development on this question is not warranted.

The Board notes that the Veteran was provided a hearing before the undersigned Veterans' Law Judge in December 2015.  The VLJ clarified the issues, identified potential evidentiary defects, suggested the submission of additional evidence and left the file open.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  The September 2015 remand instructed the RO to provide the Veteran his Board hearing, and the Veteran testified at a videoconference hearing before the undersigned VLJ in December 2015.  The March 2016 remand instructed the RO to afford the Veteran a VA examination to determine what relationship, if any, existed between his hearing loss disability and service.  The Veteran was afforded a VA examination in May 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Analysis

The Veteran asserts that his current bilateral sensorineural hearing loss disability is the result of exposure to hazardous noise during his military service.  See February 2012 statement, October 2012 Notice of Disagreement, and April 2013 VA Form 9.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability a Veteran must show: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  

In evaluating the probative value of competent evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2016), discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran was provided a VA audiological examination in May 2016.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
50
LEFT
20
20
55
60
70

The Veteran's speech recognition 94 percent in the right ear, and was 88 percent in the left ear.  Given the Veteran's scores, he satisfies the threshold set forth under 38 C.F.R. § 3.385 (2016), and has a hearing loss disability for VA compensation purposes.

With respect to the in-service element, the Veteran's October 1963 enlistment examination showed hearing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

The Veteran's military occupational specialty was aircraft mechanic.  Therefore, noise exposure during service is conceded.  Treatment records from September 1966 noted that the Veteran was treated for clogged ears and otitis media; he was noted to have a perforated left tympanic membrane.  

The Veteran's October 1966 separation examination showed hearing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

The Veteran denied hearing loss on his October 1966 separation report of medical history.  

This claim turns on whether the Veteran's bilateral hearing loss disability is causally related to service.  There are conflicting medical opinions on this question.

In support of the Veteran's claim is a January 2016 opinion from Dr. R. G., in which he wrote that the most compelling explanation for Veteran's hearing loss was noise exposure during military service.  Dr. R. G. explained that the Veteran reported experiencing hearing loss during service; that his more-pronounced hearing loss in the left ear was a configuration common among right-handed veterans where the barrel of the rifle is closer to the left ear; that the Veteran had no history of noise exposure outside of military service; and that the Veteran's 1966 separation examination was perfunctory and should be disregarded.  

Weighing against the Veteran's claim are the August 2012 and May 2016 VA opinions.  The August 2012 VA examiner noted that the Veteran was exposed to hazardous noise during service; that testing at enlistment and discharge show he did not have hearing loss during service; and that there was no significant threshold shift beyond normal variability during service.  Based on the testing results, the examiner opined that the Veteran's hearing loss was less likely as not related to service.  

The May 2016 examiner opined that the Veteran's hearing loss disability was less likely than not related to service.  The examiner observed that the Veteran's service records showed no significant threshold shift in his hearing, which meant he had not experienced any hearing injury during service.  The examiner explained that research by the Institute of Medicine determined that it was difficult if not impossible to predict whether individuals exposed to hazardous noise would sustain a noise injury, and concluded that based on anatomical and physiological data it was unlikely that delayed hearing loss occurs.  The examiner considered Dr. R. G.'s opinion and his assertion that the October 1966 separation examination was unreliable, but wrote that Dr. R. G. did not take into account that behavioral measurements always involved some degree of variability and that such differences do not constitute injuries or improvements.  The examiner also noted that Dr. R. G. failed to identify any specific evidence suggesting that the test was unreliable.  

The examiner cited excerpts from medical treatises in further support of his conclusions.  The examiner observed that while many factors could contribute to hearing loss following service, including recreational, occupational, environmental noise exposure and aging, audiograms provided objective evidence of noise injury, and that positive opinions in the absence of such objective evidence were utter speculation and contradicted by the objective evidence of record.  The examiner also considered the Veteran's reports of when his hearing loss disability began, and found the Veteran consistently asserted he first noticed hearing difficulties many years after service.  From these facts, the examiner concluded that the Veteran's hearing loss disability was more likely than not caused by age or post-service occupational and recreational noise exposure.

The Veteran has also presented evidence regarding the onset of his hearing loss.  According to his October 1966 separation report of medical history, he denied hearing loss.  A February 27, 2013 VA medical record noted the Veteran's report that he had hearing loss for the past 8 to 10 years.  During the December 2015 hearing, the Veteran stated that he first noticed hearing difficulties in his mid-to-late forties, or in the mid-1990s.  See Hearing Transcript, pg. 7.  According to Dr. R. G.'s audiological report, the Veteran said his hearing loss began during service.  At his May 2016 VA examination, however, the Veteran said he first noticed his hearing loss 20 to 25 years ago.  Accordingly, the Board finds that the Veteran is not an accurate historian in reporting the onset of his subjectively diminished hearing acuity. 

After considering the totality of the evidence, the Board finds the weight of the evidence, lay and medical, does not demonstrate that the Veteran's hearing loss disability is related to service.  Although Dr. R. G.'s January 2016 opinion offers support for the Veteran's claim, his opinion is factually inconsistent with evidence in the record showing that the Veteran did not report hearing loss during service.  Dr. R. G.'s opinion also stated the Veteran had no post-service noise exposure, whereas the Veteran reported noise exposure as a mechanical engineer and working with power tools and lawnmowers.  See February 27, 2013 VA medical record and December 2015 hearing transcript, pg. 9.  These misstatements regarding the evidence of record indicate Dr. R. G. relied on an incorrect history, and the Board can afford the opinion little weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.")

The August 2012 VA opinion was conclusory in nature and did not provide a rationale for why normal findings at separation precluded service connection; thus the Board affords it little weight.  

However, the May 2016 VA examiner considered the Veteran's entire history, addressed the Veteran's lay statements regarding the onset of his hearing loss, and reconciled his opinion with the January 2016 opinion from Dr. R. G.  The May 2016 examiner explained that retroactive hearing loss was not expected after exposure to traumatic noise had ceased, and cited several treatise articles and evidence of record in support.  The VA examiner's opinion is the result of a comprehensive review of the claims file, which lends further probative value to the medical conclusions it contains.  Given these facts, the Board affords the May 2016 VA opinion greater weight than the January 2016 opinion.

The Board is aware of the Court's holding in Ledford v. Derwinski, affirming that in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss.  3 Vet. App. 87, 89 (1992).  However, the May 2016 opinion did not solely rely on the absence of a hearing loss disability in the Veteran's service treatment records, but was also based on the Veteran's statements and medical treatise evidence.  

The Veteran is competent to report that he noticed a decrease in acuity during service.  In addition, he is competent to report that he was told that his loss is consistent with his past history of noise exposure.  However, regardless of the audiometric testing method used during service, neither hearing loss nor hearing loss disability was "noted" during service or within one year of separation.  38 C.F.R. § 3.303(b).  His report that he noticed a decrease in acuity is inconsistent with his contemporaneous in-service denial and is not credible.  The most probative evidence establishes that there was a remote onset and that hearing loss disability is unrelated to service.

Accordingly, the preponderance of the evidence is against a finding that the Veteran's hearing loss disability is related to service, and the claim must be denied.  


ORDER

Entitlement to service connection for a bilateral sensorineural hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


